MEMORANDUM **
Mohinder Pal Singh and his wife Gunjan Aulakh, natives and citizens of India, petition for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) order denying Singh’s application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and grant the petition for review.
The IJ questioned Singh’s testimony, but did not make an explicit adverse credibility finding. An IJ’s implicit credibility observations made in passing do not constitute an adverse credibility finding. See Manimbao v. Ashcroft, 329 F.3d 655, 659-60 (9th Cir.2003).
Based on the foregoing, we remand to the BIA so that it may make a specific finding regarding Singh’s credibility. See Hartooni v. INS, 21 F.3d 336, 343 (9th Cir.1994).
PETITION FOR REVIEW GRANTED; REMANDED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.